Exhibit 99.1 FOR IMMEDIATE RELEASE Investor/Media Contact: Martha Lindeman 312-373-2430 PLAYBOY ENTERPRISES, INC. REPORTS SECOND QUARTER 2009 RESULTS Cost-Cutting Efforts and Improved Media Results Contribute to Increased Segment Income; Restructuring Charge Results in Net Loss for Quarter CHICAGO, Tuesday, August 4, 2009 – Playboy Enterprises, Inc. (PEI) (NYSE: PLA, PLAA) today reported a net loss for the second quarter ended June 30, 2009, of $8.7 million, or $0.26 per basic and diluted share, which included a $9.1 million, or $0.27 per basic and diluted share, restructuring charge primarily related to the closing of the company’s New York office.Excluding that charge, PEI net income was $0.4 million or $0.01 per basic and diluted share.In the same period last year, the company reported a net loss of $3.2 million, or $0.10 per basic and diluted share.
